Title: To James Madison from Louis-André Pichon, 18 May 1801 (Abstract)
From: Pichon, Louis-André
To: Madison, James


18 May 1801, Philadelphia. Discusses his wish for restitution of $15,000 that his predecessor, Létombe, left in U.S. when he lost his diplomatic recognition. Notes that Clement Biddle had deposited that amount in U.S. treasury and that apparently the treasury secretary intends to apply it to the cost of aiding French refugees from Saint-Domingue in 1793. Objects to that plan, which only unfortunate circumstances could have suggested. Argues that peace and reestablishment of French legation remove obstacles to restoration of funds, which are needed to prepare Berceau for sailing.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1); Tr (AAE: Political Correspondence, U.S., 53:248–49). RC 2 pp.; written in French; in a clerk’s hand; addressed, dated, and signed by Pichon.


